PER CURIAM.
This matter came on to be heard on the stipulation of the respective parties hereto, by their counsel, to docket the cause, enter a judgment reversing the decision of the United States Board of Tax Appeals, and to *1081remand the cause with instructions to the board to enter an order showing a deficiency in tax and interest due from the Commercial Trust Company for the calendar year 1924, in the sum of $2,000.
Upon due consideration of the said stipulation, it is ordered and adjudged by this court that the petition for review be, and the same is hereby, granted, and that this cause be, and it is hereby, remanded to the said United States Board of Tax Appeals, with instructions to enter an order showing a deficiency in tax and interest due from the Commercial Trust Company for the calendar year 1924 in the sum of $2,000. It is further ordered that a certified copy of this decree be forthwith transmitted to the United States Board of Tax Appeals.